Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1, 4 and 6-16 are pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4 and 6-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claim(s) recite(s) storing, in a peer-to-peer (P2P) database, transaction information, associated with a first virtual asset, comprising at least one of registration information of a user, a learning unit obtained by the user, a first virtual asset certified to the user upon completion of the learning unit, at least one transaction associated with one of an exchange or a sale of the first virtual asset, or an exchange rate set for each location of at least one location; a processor configured to:  receiving a transaction request from a user device associated with[[ a]] the user for an exchange of the first virtual asset with a second virtual asset, wherein the second virtual asset is different from the first virtual assetobtaining a location of the user from the user device; Page 6 of 14Application No. 16/496,952 Reply to Office Action of March 22, 2021, and Advisory Action of June 4, 2021 determining a condition for estimation of a value of an exchange rate for the exchange of the first virtual asset with the second virtual asset based on at least one of the location, or the transaction information; determining the value of the exchange rate between the first virtual asset and a second virtual asset based on the condition and the exchange rate set for the location of the user; determining, based on thexchange of the first virtual asset with the second virtual asset, a transaction between [[a]] the first virtual asset and[[ all the second virtual assetupdating the .  The claims are drawn to receiving and determine data and then performing a virtual currency transaction between two virtual assets based on the data, is a process that, under its broadest reasonable interpretation, covers a fundamental economic practice and/or commercial or legal interactions but for the recitation of a generic computer component.  If a claim limitation, under its broadest reasonable interpretation, covers a fundamental economic practice and/or commercial or legal interactions but for the recitation of a generic computer component, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.
This judicial exception is not integrated into a practical application.  The claims recites the additional elements of a database that performs the store step and a processor to perform the receive, obtain, determine, and update steps.  The database and processor are both recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components.  The additional elements do not integrate the 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional elements of using a database that performs the store step and a processor to perform the receive, obtain, determine, and update steps, as described above, amounts to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.
The dependent claims recite the processor used in determining steps, same as the independent claims. Therefore, the dependent claims are only further narrowing the abstract idea.  The claims are not patent eligible.


Response to Arguments
Applicant's arguments filed 7/21/2021 have been fully considered but they are not persuasive.
Applicant argues “amended independent claim 1 does not describe an abstract concept, or a concept similar to those found by the Courts to be Abstract, such as a method for organizing human activity, because the claimed subject matter ‘perform flexible transactions using virtual assets.”  According the PEG, the Certain Methods of Organizing Human Activity grouping includes activities that fall within the enumerated sub-groupings of fundamental economic principles or practices, commercial or legal interactions, managing personal behavior, and .  A fundamental economic practice includes transaction processing (virtual asset transactions) and commercial or legal interactions deals with the educational/learning unit aspect.
Applicant argues “the Applicant has shown teachings in the Specification that describes a practical implementation and how the technology is improved….”  The instant Remarks are silent to any technical solution or technical problem that can be found in the instant Specification.  In determining whether a claim integrates a judicial exception into a practical application, examiners should consider whether the claimed invention pertains to an improvement in:
The functioning of the computer itself or 
Any other technology or technical field.
In making this determination, examiners should determine whether
There is a technical explanation as to how to implement the invention in the specification, and
The claim itself reflects the improvement in technology.


Conclusion
Back et al. teaches a system that transfers assets between a parent chain and a sidechain.  It does not disclose the assets of the parent chain being replaced with a different asset being sent to the sidechain.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMICA L NORMAN whose telephone number is (571)270-1371.  The examiner can normally be reached on Mon-Thur 9:30am-8p EST, with Fri off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached on (571) 272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


SAMICA L. NORMAN
Primary Examiner
Art Unit 3697



/SAMICA L NORMAN/            Primary Examiner, Art Unit 3697